Hon. Homer Garrison,     Jr., Director
Department   of Publi,c Safety
Austin, Texas                       Opinion No. V-1337

                                     Re:   Interpretation of the statute
                                           requiring motor vehicles to
                                           be equipped with turn indi-
Dear    Sir:                               eating lamps or devices.

          Your request for an opinion quotes Section 69 of Arti-
cle 6701d, V.C.S., dealing with directional signals on vehicles, as
amended by Senate Bill 183, Acts 52nd Leg., R.S. 1951, ch. 149,
p.253, as follows:

             “Section 69. Signals by hand and arm or signal d,e-
       vice.   Any stop or turn signal when required herein shall
       be given e ither by means of the hand and arm or by a
       signal lamp or lamps or mechanical      signal device of a
       type approved by the d,epartment.     However, when the
       body of a vehicle or the body and load of any vehicle or
       in a combination   of vehicles projects twenty four (24”)
       inches or more to the left of the center of the steering
       wheel, or under ‘any condition when a hand and arm sig-
       nal would not be visible both to the front and, rear of
       such vehicle or vehicles,    then such vehicle or vehicles
       must be equipped with, and said signals must be given
       by such turn indicating lamps or devices.”

               Your question   is:

             ‘If the flat truck bed of a truck projects twenty-
       four inches or more to the left of the center of the steer-
       ing wheel of a vehicle, but not at a height level with the
       steering wheel, and not at a height sufficient to obscure
       hand signals, would the truck be required to have d,i-
       rectional signal lamps or mechanical      signal devices ?‘”
Hon. Homer   Garrison,   Jr.,~~%gp.‘Z   (V-1337)



          The purpose of Senate Bill 183 is to require vehicles or
any combination   of vehic~les to give distinct and visible stop and
turn signals under all circumstances.       Thes~e signals are to be
given by hand or by turn indicating lamps or devices,      and under
certain circumstances    must be given by lamps or mechanical
devices.

         First, the Legislature   took into consideration    specific
physical characteri,stics  of the vehicle in the following   language
from Section 69:

    * . . . when the body of a vehicle or the body and load
    of any vehicle or in a c~ombination of vehicles projects
    twenty four (24”) inches or more to the left of the cen-
    ter of the steering wheel . . . such vehicle or vehicles
    must be equipped with . . . turn indicating lamps or de-
    vices.” (Empha,sis added.)

          Serond, the Legis,lature took into consideration  all other
conditions that might obscure the visibility  of hand signals in the
following language from Section 69:

    * . . . or under any condition when a hand and arn.sig-
    nal would not be visible to the front and rear of such
    vehicle . . . .”

           In the light of the purpose of Senate Bill 183, and in view
of the express wording of the Act, it is our opinion that vehicles
are not required to be equipped with turn indicating lamps or de-
vices unless the body or load projects twenty-four       (24”) inches
to the left of the, center of the steering wheel in the same horizon-
tal plane, or unless a hand or arm signal would not be visible both
to the front and rear of the vehicle.     Since the body of the vehicle
in question does’not extend twenty-four      inchesto  the left of the
center of the.steering    wheel in the same horizontal plane, turn in-
dicating lamps or devices are not required for such vehicle unless
the load thereon extends twenty-four      inches or more to the left of
the center of the steering wheel in the same horizontal plane, or
unless some other condition obscures hand and arm signals in
such a way that they would not be visible both to the front and rear
of the vehicle.
. .   .

          Hon. Homer   Garrison,   Jr~., Page   3 (V-1337)



                    The horizontal plane referred, to above as extending
          through the center of the steering wheel extends, of course, over
          the entire length and bread,th of the vehicle. Thus if any part of
          the body or load of the vehicle projects twenty-four   inches or
          more to the left of a horizontal line through the center of the
          steering wheel extending from the front to the rear of the vehicle
          in the same horizontal plane as t~he center of the steering wheel,
          the vehicle is required, to be equipped with turn indicating lamps
          or devices.



                                      SUMMARY

                   Vehicles   are required by Section 69 of Article
              6701d, V.C.S.,   as amended by Senate Bill 183, Acts 52nd
              Leg., R.S. 1951~, ch. 149, p. 253, to be equipped with turn
              indicating lamps or devices if the body or load projects
              twenty-four   inches or more to the left of the center of
              the steering wheel in the same horizontal plane or if a
              hand, and arm signal would not be visible both to the front
              and rear of the vehicle.

                                                     Yours   very truly,

                                                     PRICE DANIEL
          APPROVED:                                 Attorney General

          Everett Hutchinson
          Executive Assistant

          Charles D. Mathews
          First Assistant

          JPL:mf